Case: 13-10406      Document: 00512476568         Page: 1    Date Filed: 12/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 13-10406                             FILED
                                                                       December 19, 2013
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk

                                                 Plaintiff-Appellee

v.

DANIEL BERNARDINO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-639


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Daniel Bernardino, federal prisoner # 39031-177, requests a certificate
of appealability (COA) to appeal the district court’s denial of his 28 U.S.C.
§ 2255 motion challenging his 78-month term of imprisonment for smuggling
goods from the United States in violation of 18 U.S.C. § 554(a).
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “[T]he timely
filing of a notice of appeal in a civil case is a jurisdictional requirement.”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10406     Document: 00512476568     Page: 2   Date Filed: 12/19/2013


                                  No. 13-10406

Bowles v. Russell, 551 U.S. 205, 214 (2007). Because Bernardino did not file a
timely notice of appeal, his appeal is dismissed for lack of jurisdiction. See id.
      COA DENIED. APPEAL DISMISSED.




                                        2